BEFORE: Joseph F. Bianco U.S.D.J
DATE: 10/30/19 TIME: 2:38 p.m. TIME IN COURT: 37 minutes

DOCKET #:_CR 14-0001

CAPTION: _ USA v. Christopher Evans
CRIMINAL CAUSE FOR SENTENCING

APPEARANCES:

Defense Counsel: Randi Chavis Defendant: Christopher Evans
X_ Present Not Present xX Present Not Present

_ CJA __Retained_X_ Federal Defenders On Bond X_In Custody

 

Government: Lara Gatz

 

Interpreter:
FIR: 2:38 - 3:15 COURTROOM DEPUTY: Jim Toritto
X_Case called. FILE D

IN CLERK'S OF FIOR

U.S, * “Oe pore pe
X Counsel for parties present. s DISTRICT CGURTE ian y,

__Fatico Hearing held * OCT 3% 2019 *

_X Sentencing held. LONG ISLAND OFFICE

Sentencing on Restitution is set for _//12 at 4:30 p.m.

X Statements of defendant and counsel heard.

IMPRISONMENT :

X The defendant is sentenced to: Time Served on Count 1 of the Superseding
Indictment.

X__To be followed by 3 years of supervised release.

X Special conditions of supervised release are as follows: 1]. The defendant
shall _ comply with the Restitution Order.

Zz. The defendant shall make full financial disclosure to the Probation
Department.

3. The defendant shall not possess a firearm, ammunition, destructive device.

As a special condition of supervised release if the defendant leaves the
country either voluntarily or involuntarily and re-enters illegally he/she
will be deemed a violator thereof.

PROBATION:

The defendant is sentenced to:

 

Special conditions of probation:

 

During the term of probation the court will not consider any travel
Case 2:14-cr-00001-JFB Document 139 Filed 10/30/19 Page 2 of 2 PagelD #: 442

request except for work or family emergencies.
FINE, RESTITUTION & SPECIAL ASSESSMENT:

The defendant is ordered to pay a fine in the sum of:$

The fine is payable:

 

Xx The fine is waived based on the defendant's inability to pay.

Xx Restitution is ordered: An _ order of restitution in the amount of
221,340, due immediatel and payable at a rate of 10% of gross income per

month while on supervised release. Interest is waived.

X Special assessment is imposed in the sum of:$100.00
X All open Counts are dismissed on the motion of the Government.

X The defendant is advised of his right to appeal.

X OTHER: See judgment for additional special conditions and details.
